Title: To Thomas Jefferson from James Monroe, 3 September 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Staunton Sepr. 3. 1793.

I parted from Mr. Madison three days past at my house. He was so kind as shew me your letter to him by Mr. Randolph. The state into which the conduct of an indiscreet man on the one part, and some very wicked men on the other, has thrown us in respect to France fills me with extreme concern. That he should not have implicitly followed your advice in all the affairs of his country is to me astonishing, as well from
 
your known attachment to that nation and her cause as his having mentioned that fact in Richmond on his way to Phila. With respect to him he must follow the fortune he has carved out for himself. It remains for us to prevent the ill effects which menace us from that quarter, by appeasing France by every possible explanation &ca in our power; and counteracting at home the views of the party who have brought the subject to the publick view.
That the object of this party is to seperate us from France and ultimately unite us with Engld. is what I am well assured of—and that the certificate of Messrs. Jay and King was concerted at Phila. as the means of bringing the subject before the publick is likewise what I believe. Tis likewise to be presumed that they had made their arrangments for taking the subject up through out the continent so as to give the proceeding a face that would be highly disgusting to France. I consider the whole however as a mere trick and which will ultimately recoil on the authors of it. The people will soon perceive they have been abused and hurried into excesses they will be ashamed of as soon as they become cool.
The party in Richmond was soon set in motion, and from what I have understood here have reason to believe they mean to produce the most extensive effect they are capable of. Mr. Marshall had written G. Jones on the subject and the first appearances threat’ned the most furious attack on the French minister, the press &ca. b[ut] it has ended in a manner honorable to the parties concerned (the mention of that character alone excepted) and he is only classed with Messrs. Jay and King. I am persuaded the subject will likewise be taken up in Albemarle and other parts of the State, and apprehend there is some danger these latter gentlemen may be presented by the Grand jury for their improper interference in the affairs of the Executive. Satisfied I am that in a publick discussion, the sense of the community will be found, in the proportion of 9. to 1. in favor of the French cause and in reprobation of any effort to lessen its merits and interest here. I doubt not your sense of the conduct of the individual is confined to a very narrow circle, for the experiment of seperating him from his country, in every view, is of that delicate nature, that its consequences cannot be for’seen. Many here, and since his letter, and the certificate alluded to have been seen, applaud him for his zeal in pressing the cause of his country. But if they believed that you really thought him culpable, it would create a desponden[cy] that would complete the triumph of the enemies to his country and her cause.
I have been long sensible that your departure, and especially since the publick mind has been so much agitated, would be sincerely felt and vehemently opposed by a particular character. If I mistake not he fears to be left exposed, in the society of those who would be left behind with
 
him after your departure. If your opinions had more weight upon the questions agitated, I should believe the desire for your continuance was not dictated by self-love. Permit me to add that I consider your situation, the most important and interesting that can be conceived. Its importance is felt by the opposit party in such a degree that altho’ in one view they would be gratified by your retreat, yet they fear greater injury to themselves, from that event than your continuance, and therefore wish it. They know the solidity of your principles founded on reason and reflection, and in case the republican party should pass that boundary, count upon your restraining them; because they well know that that party repose an unlimited confidence in you. Your friends indeed will be happy in your continuance because they will be greatly aided by your councils. I write you in great hurry, not having indeed leasure to read it over, so that you will find an apology for any impropriety it may contain, knowing the sincerity with which I am yr. affectionate friend and servant

Jas. Monroe

